Motion granted and Abatement Order filed December 1, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00356-CR
                                ____________

                  CLIFFORD WAYNE LAWS JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1683281


                            ABATEMENT ORDER
      Before the court is the State’s motion for an extension to file its brief and to
abate this case. The trial court failed to submit findings of fact and conclusions of
law on the voluntariness of a statement provided by appellant. Article 38.22,
section 6 of the Texas Code of Criminal Procedure requires the trial court to make
written fact findings and conclusions of law as to whether a challenged statement
was made voluntarily, even if appellant did not request them or object to their
absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155 S.W.3d 141, 142
(Tex. Crim. App. 2004). The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the
required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740
S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, we grant the portion of the State’s motion requesting an
abatement and we direct the trial court to reduce to writing its findings of fact and
conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before January 2, 2023.

      In addition, the State’s motion requests that it be given at least 30 days after
the case is reinstated to provide briefing, both because of the current absence of
findings of fact and conclusions of law regarding appellant’s challenged statement
and also because the State anticipates supplemental briefing from appellant on
those findings and conclusions. We grant this portion of the state’s motion, and we
will provide briefing deadlines accordingly when the case is reinstated.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM



Panel Consists of Chief Justices Christopher and Justices Bourliot and Wilson.

                                          2